Third District Court of Appeal
                               State of Florida

                         Opinion filed September 3, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 13-2814
                         Lower Tribunal No. 08-21885
                             ________________

                          Blas Garcia-Manriquez,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Stacy D. Glick,
Judge.

     Carlos J. Martinez, Public Defender, and Marti Rothenberg, Assistant Public
Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Michael W. Mervine, Assistant
Attorney General, for appellee.


Before WELLS, EMAS and FERNANDEZ, JJ.

      WELLS, Judge.
      Blas Garcia-Manriquez appeals from a final judgment of conviction and

sentence entered following a guilty plea. He claims that the court below erred in

accepting a plea with which he did not entirely agree. Because the issue was not

presented to the trial court in a timely motion to withdraw his plea, we are without

jurisdiction to consider this claim:

         Generally, to obtain appellate review of a plea of guilty or no
      contest, the defendant must specifically reserve dispositive issues for
      appeal or file a motion to withdraw the plea in the trial court. Burns v.
      State, 884 So. 2d 1010, 1012 (Fla. 4th DCA 2004). Following a guilty
      or no contest plea, a defendant may appeal only the trial court’s lack
      of subject matter jurisdiction; a violation of a plea agreement, if
      preserved by a motion to withdraw the plea; an involuntary plea, if
      preserved by a motion to withdraw the plea; and a sentencing error, if
      preserved. Fla. R. App. P. 9.140(b)(2)(A); Liebman v. State, 853
So. 2d 514, 515 (Fla. 4th DCA 2003).

         . . . An issue relating to the voluntary and intelligent nature of the
      plea falls within the limited class of issues which a defendant may
      raise on appeal from a guilty or no contest plea without having
      specifically reserved the right to do so. Robinson v. State, 373 So. 2d
898, 902 (Fla. 1979); Burns, 884 So. 2d at 1013. However, before
      raising such an issue on appeal, the defendant must first file a motion
      to withdraw the plea with the trial court. Because Hicks failed to do
      so, we lack jurisdiction to consider his claim. Liebman.
Hicks v. State, 915 So. 2d 740, 741 (Fla. 5th DCA 2005); see also Fla. R. App. P.

9.140(b)(2)(A).

      Because Garcia-Manriquez failed to file a motion to withdraw his plea, we

dismiss this appeal without prejudice to Garcia-Manriquez’ right to seek

appropriate and timely post-conviction relief below.



                                         2
Dismissed.




             3